                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIE A. WILSON,                                    Case No. 19-cr-04226-PJH
                                                        Plaintiff,
                                   8
                                                                                             ORDER REASSIGNING CASE
                                                  v.
                                   9

                                  10     SOFIE LIU.
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          IT IS ORDERED that this case is reassigned to the Phyllis J. Hamilton in the Oakland

                                  14   division for all further proceedings. Counsel are instructed that all future filings shall bear the

                                  15   initials PJH immediately after the case number.

                                  16          All hearing and trial dates presently scheduled are vacated. However, existing briefing

                                  17   schedules for motions remain unchanged. Motions must be renoticed for hearing before the judge

                                  18   to whom the case has been reassigned, but the renoticing of the hearing does not affect the prior

                                  19   briefing schedule

                                  20   Dated: July 23, 2019

                                  21

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25

                                  26   A true and correct copy of this order has been served by mail upon any pro se parties.
                                  27

                                  28
